NOBLE, J.,
CONCURRING:
I fully concur with Justice Abramson’s majority opinion. However, I would further point out, for the benefit of practitioners, especially prosecutors, that what we are saying today is that, in effect,'all DUI charges are simply a charge of DUI until there is a guilty plea or adjudication of being guilty of driving under the influence. At that point, under this opinion, any conviction entered before the penalty phase of the trial is admissible to prove the degree of.DUI, or in taking a guilty plea.